Citation Nr: 1017072	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-35 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by joint and muscle pain.

2.  Entitlement to a higher initial evaluation for service-
connected migraine headaches, rated as 30 percent disabling 
from June 1, 2006, to November 5, 2008, and 50 percent 
disabling thereafter.

3.  Entitlement to a higher initial evaluation for residuals 
of an injury to the left ankle, rated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had honorable active service from August 1995 to 
May 1999, from May 2002 to September 2002, from February 2003 
to December 2003, and from June 2005 to May 2006.  The 
Veteran is in receipt of the Iraqi Campaign Medal and the 
Combat Action Ribbon, among other awards and decorations.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, granted service connection 
for headaches with a 10 percent evaluation and residuals of a 
left ankle injury with a 10 percent evaluation both effective 
June 1, 2006, the day following the Veteran's most recent 
separation from active military service.  The Veteran filed a 
timely Notice of Disagreement (NOD) in March 2008, a 
Statement of the Case (SOC) was issued in October 2008, and 
the Veteran filed a timely substantive appeal, the VA Form 9, 
in November 2008.  

During the course of this appeal, the RO granted an increased 
disability rating of 30 percent effective June 1, 2006, for 
migraine headaches in the October 2008 rating decision.  
Later, the RO further increased the disability rating for 
migraine headaches to 50 percent effective November 6, 2008, 
in an April 2009 rating decision.  

For reasons explained in the REMAND portion of the decision 
below, the issue of service connection for a disability 
manifested by unspecified muscle and joint pain is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the Veteran.

FINDINGS OF FACT

1.  For the portion of the claim/appeal period from June 1, 
2006, to November 5, 2008, the preponderance of the evidence 
is against a finding that the disability picture associated 
with the Veteran's service-connected headache disability more 
closely approximates headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

2.  For the portion of the claim/appeal period from November 
6, 2008, the Veteran is already in receipt of the maximum 
disability rating available under Diagnostic Code (DC) 8100 
for his service-connected headache disability.   

3.  The preponderance of the evidence is against a finding 
that the disability picture associated with the Veteran's 
service-connected residuals of a left ankle injury more 
closely approximates marked limitation of ankle motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 30 
percent for service-connected headaches have not been met or 
approximated for portion of the claim/appeal period from June 
1, 2006, to November 5, 2008.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 
4.124a, DC 8100 (2009).

2.  The criteria for an initial evaluation higher than 50 
percent for service-connected headaches have not been met or 
approximated for portion of the claim/appeal period from 
November 6, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.124a, DC 8100 
(2009).

3.  The criteria for an initial evaluation higher than 10 
percent for service-connected residuals of a left ankle 
injury have not been met or approximated at any time during 
the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5271 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, 
where there is an uncured timing defect in the notice, 
subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of 
the claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, it is 
observed that neither the Veteran nor his representative has 
alleged any prejudicial or harmful error in VCAA notice. 

In the present case, the Veteran is challenging the initial 
rating assigned for his service-connected migraine headaches 
and residuals of a left ankle injury following the award of 
service connection in the February 2008 rating decision.  It 
is notable that the Court, quoting from the legislative 
history of the VCAA, has held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated - it has 
been proven, thereby rendering notice under 38 U.S.C.A. 
§ 5103(a) no longer required because the purpose which the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, supra, at 491.  Moreover, under 38 C.F.R. 
§ 3.159(b)(3)(i), there was no duty to provide the Veteran 
with VCAA notice upon receipt of a notice of disagreement, 
such as in this case.  

Notwithstanding the above, the Board notes that the Veteran 
was advised, in a July 2007 VCAA notice letter, of how VA 
determines the disability rating and effective date once 
service connection has been established.  The Board also 
observes that the Veteran has been provided with ample 
opportunity to submit evidence and argument in support of his 
claims and to participate effectively in the processing of 
his claims for a higher initial rating during the course of 
this appeal.  As stated 

above, neither the Veteran nor his representative has alleged 
any prejudice with respect to the notice, or lack thereof, 
received for his initial rating claims during the course of 
this appeal. 

Moreover, the record reflects that the Veteran has been 
provided with a copy of the above rating decision, the 
October 2008 SOC, and the May and September 2009 SSOCs, which 
cumulatively included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in July 2007 (chronic 
fatigue) and December 2008 (general medical) in connection 
with his claims.  The examination reports have been reviewed 
and, cumulatively, include all relevant findings.  Both 
examiners confirmed review of the claims folder in the 
examination reports.  Neither the Veteran nor his 
representative has indicated that the examination reports do 
not adequately portray the severity of the Veteran's claimed 
disabilities.  Thus, the Board finds that the examination 
reports are adequate for rating purposes in this case.  

Also, VA treatment records adequately identified as relevant 
to the Veteran's claims have been obtained and are associated 
with the claims folder.  The Veteran has not alleged having 
received any private treatment for his claimed disabilities.  
He has also submitted several written statements in 
connection with his claims and during the course of his 
appeal.    

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim adjudicated herein.  In view of 
the foregoing, the Board will proceed with appellate review.  

II.  Facts and Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(Board must review the entire record, but does not have to 
discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

In a claim for a higher original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).




A.  Migraine headaches

The Veteran seeks entitlement to an initial evaluation higher 
than 30 percent from June 1, 2006, to November 5, 2008, and 
50 percent from November 6, 2008, for his service-connected 
migraine headaches.
  
The Veteran is currently rated under DC 8100 for migraine 
headaches.  Under this diagnostic code, a 10 percent 
evaluation is assigned for headaches with characteristic 
prostrating attacks averaging one in two months over the 
previous several months.  A 30 percent evaluation is assigned 
for headaches with characteristic prostrating attacks 
occurring on an average once a month over the previous 
several months.  A 50 percent evaluation is warranted for 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.

In order for the Veteran to receive the next higher 
disability rating of 50 percent for his migraine headaches 
for the portion of the claim/appeal period from June 1, 2006, 
to November 5, 2008, under DC 8100, the disability picture 
must more closely approximate headaches with very frequent 
completely prostrating and prolonged attacks of severe 
economic inadaptability.  However, review of the competent 
evidence of record fails to depict such a disability picture.  

At the July 2007 VA medical examination, the Veteran reported 
having chronic headaches for three years involving the 
frontal area and present throughout the day with minimal 
relief from non-steroidal anti-inflammatory drugs (NSAIDs) 
and Excedrin.  He also reported that the pain interfered with 
his daily activities.  While the Veteran clearly indicated 
that his headaches were very frequent and, perhaps, 
manifested by prolonged attacks, he made no mention of having 
completely prostrating headaches at that time.  Prostration 
is defined as extreme exhaustion or powerlessness.  Dorland's 
Illustrated Medical Dictionary 1523 (30th ed. 2003).  While 
the Veteran told the examiner that he had weakness, 
tiredness, and malaise related to his poor sleep pattern and 
reported that he often awoke with a headache, he also stated 
that the fatigue was not severe enough to keep him bed 
ridden, which does not suggest the presence of prostrating 
attacks associated with his headache disability.  Also, there 
is no evidence of severe economic inadaptability.  It is 
further observed that the examiner specifically noted an 
assessment of chronic headaches with "moderate functional 
limitation" based on his interview and examination of the 
Veteran together with review of the claims folder.  The 
examiner's characterization of the severity of the Veteran's 
headache disability does not suggest that he is entitled to 
the next higher disability rating of 50 percent.  

In addition, review of the Veteran's VA treatment records 
relevant to this portion of the claim/appeal period does not 
show that his headaches are of a severity so as to warrant a 
50 percent schedular rating under DC 8100.  For example, 
although the Veteran complained that his headaches could be 
extremely severe and typically lasted approximately three 
hours in March 2008, he also denied having any nausea or 
vomiting associated with the headaches and reported improved 
sleep since starting the medication, zolpidem.  While 
treatment records on the whole show that the Veteran has 
competently reported frequent headaches with prolonged 
attacks, there is no credible evidence to indicate that the 
headaches were completely prostrating or productive of severe 
economic inadaptability at any time relevant to this portion 
of the claim/appeal period.  Thus, the evidence included in 
the VA treatment records is essentially consistent with the 
evidence included in the July 2007 VA examination report.  

While the Board has considered the Veteran's own written 
statements included in the record and relevant to this 
portion of the claim/appeal period, they do not indicate that 
he is entitled to the next higher rating of 50 percent for 
his headache disability.  Furthermore, the Board affords more 
probative value to the evidence discussed above than the 
Veteran's lay statements, because it provides a more complete 
picture of the characteristics and manifestations of the 
Veteran's headache disability during this period.    

For the portion of the claim/appeal period from November 6, 
2008, forward, the Board notes that the Veteran is already in 
receipt of the maximum disability evaluation under DC 8100.  
Consequently, no higher initial evaluation is available.  

Thus, in consideration of the foregoing, the Board concludes 
that preponderance of the evidence weighs against the 
assignment of an initial rating higher than 30 percent for 
the portion of the claim/appeal period from June 1, 2006, to 
November 5, 2008, and higher than 50 percent for the portion 
of the claim/appeal period from November 6, 2008, for the 
Veteran's headache disability.  Therefore, no staged rating 
is warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, after careful review of the available 
diagnostic codes and the evidence of record, the Board finds 
there are no other codes that provide a basis to assign a 
higher schedular evaluation for the Veteran's claimed 
headache disability.     

The Board has further considered whether the Veteran's 
claimed headache disability warrants referral for 
consideration of a higher rating on an extraschedular basis.  
The governing criteria for the award of an extraschedular 
rating call for a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In such 
instances, the RO is authorized to refer the case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with average earning 
capacity impairment.  38 C.F.R. § 3.321(b); see Barringer v. 
Peake, 22 Vet. App. 242 (2008).  However, after review of the 
record, the Board finds that any limitations on his 
employability due to his service-connected disability have 
been contemplated in the currently assigned disability 
ratings under DC 8100.  The Court has held that, "if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


In this regard, the Board recognizes that the Veteran 
reported at the July 2007 VA medical examination that his 
headaches interfered with his daily activities.  He also 
noted that he had difficulty with tasks due to his headache 
disability.  See VA treatment record dated April 21, 2008.  

However, the Veteran wrote on the VA Form 21-8940 received by 
VA in November 2008 that his headaches together with his 
PTSD, back, left ankle, and left knee disabilities prevented 
him from securing or following a substantially gainful 
occupation.  (Emphasis added.)  Thus, his own statement does 
not indicate that his headache disability alone caused marked 
interference with employment at any time relevant to the 
claim/appeal period.  

Moreover, the Board notes that the Veteran became a full-time 
college student after leaving the military and graduated in 
2009.  In this regard, the Veteran reported in February 2009 
that his grade point average (G.P.A.) at that time was 3.1 
and he was expected to graduate in May 2009.  A subsequent 
June 2009 mental health treatment note reveals that he 
reported that he had recently graduated from college and 
would be starting a job soon.  The Veteran's completion of 
his college education with an above average G.P.A. followed 
by his ability to secure employment thereafter, further, does 
not indicate that his headache disability has caused marked 
interference with employment at any time relevant to the 
claim/appeal period.  

Moreover, there is no evidence of hospitalization related to 
the Veteran's headache disability at any time relevant to the 
claim/appeal period.   

Thus, in consideration of the foregoing, the Board finds that 
the evidence does not show that there has been marked 
interference with employment or frequent hospitalizations due 
to the Veteran's headache disability during the time relevant 
to the current claim/appeal.  The Board further finds that 
the record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant consideration of the assignment of an 
extraschedular rating.  

B.  Left ankle injury residuals

The Veteran's left ankle injury residuals have been evaluated 
as 10 percent disabling under the rating criteria found at 38 
C.F.R § 4.71a, DC 5271, for limited motion of the ankle.

Under DC 5271, a 10 percent disability rating is prescribed 
for moderate limitation of motion of the ankle.  A 20 percent 
evaluation is prescribed for marked limitation of ankle 
motion.  See 38 C.F.R. § 4.71a, DC 5271.  A 20 percent 
evaluation is the maximum allowable under the DC.  The words 
"moderate" and "marked" as used in the various diagnostic 
codes are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.

In order for the Veteran to receive the next higher 
disability rating of 20 percent for his left ankle 
disability, the evidence must show that the disability 
picture associated with his left ankle more closely 
approximates marked limitation of ankle motion.  

However, after careful review of the evidence of record, the 
Board finds that the evidence does not support the assignment 
of a 20 percent disability rating under DC 5271.  Indeed, the 
evidence does not show that the Veteran has demonstrated 
marked limitation of left ankle motion at any time during the 
claim/appeal period.  

In this regard, the Board notes that, at the July 2007 VA 
medical examination, the  Veteran demonstrated full range of 
motion with dorsiflexion of 0 to 20 degrees and plantar 
flexion of 0 to 45 degrees with medial malleolar pain and 
tenderness of the posterior tibialis tendon over the medial 
deltoid ligament but without instability or effusion.  The 
Veteran also showed no additional limitations following 
repetitive use and there was no effect of incoordination, 
fatigue, weakness, or lack of endurance on joint function.  
See Deluca, supra.  

Similarly, at the December 2008 VA medical examination, the 
Veteran demonstrated full range of motion of the left ankle 
with dorsiflexion of 0 to 20 degrees and plantar flexion of 0 
to 45 degrees.  While inversion showed some limitation of 0 
to 30 degrees (out of 50 degrees), eversion was 0 to 20 
degrees (out of 20 degrees).  The examiner wrote that there 
were no additional limitations with repetition of movement 
during the physical examination as related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  See Deluca, 
supra.    

The findings noted in the VA treatment records also do not 
indicate that the Veteran has marked limitation of left ankle 
motion.  Indeed, medical examiners throughout the 
claim/appeal period have consistently noted that the Veteran 
demonstrated full range of motion of the left ankle or, 
otherwise, range of motion that was within normal limits or 
within functional limits.  Thus, the evidence included in the 
VA treatment records is essentially consistent with the 
evidence included in above VA examination reports.  

While the Board notes that the Veteran sincerely believes 
that his limitation of left ankle motion entitles him to a 
disability rating higher than 10 percent, the objective 
medical evidence does not support his assertion, and the 
Board finds this evidenceto be more credible and of greater 
probative value.  
 
Thus, in consideration of the foregoing, the Board concludes 
that preponderance of the evidence weighs against the 
assignment of an initial rating in excess of 10 percent for 
the Veteran's left ankle disability throughout the 
claim/appeal period.  Therefore, no staged rating is 
warranted.  See Fenderson, supra.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
to specifically include other codes pertinent to the ankle.  
38 C.F.R. § 4.71a, DCs 5270, 5272-5274.  However, the Veteran 
is not shown to have ankylosis of the ankle or subastragalar 
or tarsal joint, malunion of the os calsis or astragalus, or 
astragalectomy.  Thus, the record fails to show any 
functional impairment associated with the left ankle injury 
residuals so as to warrant a higher initial rating under 
alternate rating codes at any time relevant to the 
claim/appeal period.  

The Board has further considered whether the Veteran's 
claimed left ankle disability warrants referral for 
consideration of a higher rating on an extraschedular basis.  
As discussed above, the governing criteria for such an award 
call for a finding that the case presents such an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In such instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service, for assignment of an extraschedular evaluation 
commensurate with average earning capacity impairment.  38 
C.F.R. § 3.321(b); see Barringer v. Peake, supra.  However, 
after review of the record, the Board finds that any 
limitations on his employability due to his service-connected 
disability have been contemplated in the currently assigned 
disability ratings under DC 8100.  The Court has held that, 
"if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

As noted above, the Veteran wrote on the VA Form 21-8940 
received by VA in November 2008 that his left ankle 
disability together with his service-connected PTSD, back, 
headache, and left knee disabilities prevented him from 
securing or following a substantially gainful occupation.  
(Emphasis added.)  His own statement therefore does not 
indicate that his left ankle disability, alone, caused marked 
interference with employment at any time relevant to the 
claim/appeal period.  

In addition, the Board notes that the Veteran became a full-
time college student after leaving the military, and 
graduated in 2009.  In this regard, he reported in February 
2009 that his grade point average (G.P.A.) at that time was 
3.1 and he was expected to graduate in May 2009.  A 
subsequent June 2009 mental health treatment note reveals 
that the Veteran reported that he had recently graduated from 
college and would be starting a job soon.  The Veteran's 
completion of his college education with an above average 
G.P.A. followed by his ability to secure employment 
thereafter, further, does not indicate that his left ankle 
disability has caused marked interference with employment at 
any time relevant to the claim/appeal period.  

Moreover, there is no evidence of hospitalization related to 
the Veteran's left ankle disability at any time relevant to 
the claim/appeal period.   

Thus, in consideration of the foregoing, the Board finds that 
the evidence does not show that there has been marked 
interference with employment or frequent hospitalizations due 
to the Veteran's left ankle disability during the time 
relevant to the current claim/appeal.  The Board further 
finds that the record does not show an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards such as which would warrant consideration of the 
assignment of an extraschedular rating.  

ORDER

Entitlement to a higher initial evaluation for service-
connected migraine headaches, rated as 30 percent disabling 
from June 1, 2006, to November 5, 2008, and rated at 50 
percent thereafter, is denied.

Entitlement to a higher initial evaluation for residuals of 
an injury to the left ankle, rated as 10 percent disabling, 
is denied.  


REMAND

After careful review of the evidentiary record, the Board 
finds that additional development is needed before the Board 
may proceed to evaluate the Veteran's claim of service 
connection for a disability manifested by muscle and joint 
pain on the merits.  

The Board notes that the Veteran has asserted that he has 
muscle and joint pain, particularly in the back of the neck 
and back, related to his period of active military service, 
and seeks service connection on such basis.  See VA Forms 21-
4138 dated in March 2008.  The Veteran's VA treatment records 
also include his complaints of muscle and joint pain.  It is 
further noted that June 2009 VA treatment records include an 
assessment/plan of musculoskeletal and joint pain treated 
with biofreeze as the need requires.  

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  Based on review of the evidentiary record, the Board 
notes that VA must consider whether service connection for 
the Veteran's claimed disability manifested by muscle and 
joint pain is warranted under 38 C.F.R. § 3.317, as well as 
on a direct basis.   

For Persian Gulf War veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; muscle or joint pain; neurologic 
signs or symptoms; neuropsychologic signs or symptoms; signs 
or symptoms involving the respiratory system; or sleep 
disturbances.  The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(b).

For purposes of 38 C.F.R. § 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under 38 C.F.R. § 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.

The Board notes that the Veteran is shown to have qualifying 
service as a Persian Gulf War Veteran and, as noted above, 
has alleged current joint and muscle pain.  It is also noted 
that the Veteran was afforded with multiple examinations 
during the course of his claim/appeal, to include a Gulf War 
Guidelines examination in November 2007.  However, none of 
the examiners has provided an opinion as to whether the 
Veteran has a qualifying chronic disability manifested by 
joint and muscle pain or whether the Veteran's reported joint 
and muscle pain are otherwise related to a non-qualifying 
diagnosed illness or, perhaps, a disability already service-
connected such as the Veteran's low back disability.  In 
light of the foregoing, the Board finds that the examination 
reports of record are not adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007).  Thus, a remand for another 
medical examination and medical opinion with respect to the 
claim is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination for his claimed 
disability manifested by joint and muscle 
pain.  The claims file, to include a copy 
of this Remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should elicit from the Veteran 
and record a full clinical history 
referable to the claimed symptoms.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  

a.  The examiner should clearly identify 
any and all symptoms claimed by the Veteran 
to be present and provide an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50 percent degree of 
probability) that any and/or all of the 
Veteran's symptoms are manifestations of a 
known clinical diagnosis (and, if so, 
clearly identify that disability); or 
whether they are manifestations of a 
qualifying chronic disability such as an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness 
defined by a cluster of signs or symptoms 
(e.g., chronic fatigue syndrome, 
fibromyalgia, irritable bowel syndrome).    

b.  If the examiner finds that the 
Veteran's symptomatology is not 
attributable to a qualifying chronic 
disability or a disability already service-
connected, the examiner should state 
whether it is at least as likely as not 
(i.e., to at least a 50 percent degree of 
probability) that any identified current 
disability manifested by joint and muscle 
pain originated in service, or is otherwise 
related to active military service, to 
include any symptomatology shown therein; 
or whether any such a relationship to 
service is unlikely (i.e., a probability of 
less than 50 percent).  


(The examiner should note that the Veteran 
is already service-connected for migraine 
headaches, PTSD with brain injury, low back 
strain with degenerative disk changes, 
residuals of a left elbow fracture, a left 
knee disability, a left ankle disability, 
allergic conjunctivitis, tinnitus, allergic 
rhinitis without sinusitis, left upper 
extremity scars, status post removal of 
epidermoid cyst from right posterior 
thorax, and bilateral foot fungus.)   

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes 
relating to guesses or judgment based upon 
speculation, the reviewer/examiner should 
clearly and specifically so specify in the 
report, and explain why this is so.

2.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claim should be readjudicated.  If 
any benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and given an appropriate period of time 
for response.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


